Citation Nr: 9909332	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  96-00 044A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland




THE ISSUE

Entitlement to a higher rating for a right knee disorder, 
currently evaluated as 10 percent disabling. 




ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1988 to 
October 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 RO decision which granted the 
veteran an increased rating, to 10 percent, for his right 
knee disorder; and he appeals to the Board for a higher 
rating.

It should be noted that the veteran withdrew his claim for 
service connection for hypertension in September 1995; thus, 
this matter is not before the Board and will not be discussed 
in the following discussion.


FINDING OF FACT

The veteran's right knee disorder is manifested by complaints 
of pain, with range of motion from 0 degrees to 135 degrees, 
and no objective signs of instability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right 
knee disorder have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Codes 5257, 5258, 5259, 5260, 5261 
(1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from October 1988 to 
October 1991.  

Service medical records, dated in February 1989, show that 
the veteran presented for treatment, reporting that he fell 
(about 20 feet) while participating in an obstacle course 
exercise.  He mainly complained of right wrist problems.  In 
May 1989, he complained of right knee pain.  Medical records 
dated in 1990 show that the veteran variously reported having 
right knee symptoms for years without a history of trauma, or 
having injured his right knee in a February 1989 fall.  In 
May 1991, he was hospitalized and he underwent diagnostic 
arthroscopy of the right knee.  The diagnoses were a partial 
thickness tear of the lateral meniscus and chondromalacia 
fissures of the lateral femoral condyle.  He received 
subsequent outpatient treatment, and he was released from 
active duty in October 1991.

In November 1991, the veteran filed a claim for service 
connection for a right knee disorder.

The veteran was examined for VA compensation purposes in 
December 1991.  He reported that he injured his right knee in 
February 1989 when he fell off of a tower.  He said he 
underwent arthroscopic surgery in May 1991 but was not sure 
what that surgical procedure involved.  He said he believed a 
portion of the meniscus was stripped out.  As for current 
complaints, he related he had right knee pain and could not 
be as active as he used to be.  On examination, he had a 
normal gait and station.  He had three small arthroscopy 
scars from portals, which were not sensitive to touch or 
pressure.  He did complain about a painful sensation on the 
tibial tubercle; however, there were no objective findings of 
such.  He said he sometimes had pain on the outer side of the 
right knee; the pain was not over the joint line.  He had 
normal contours of the right knee and no swelling.  He had 
good stability of the knee joint.  His Lachman, Drawer, and 
McMurray tests were negative.  He had full range of motion of 
the right knee; he had full extension to 135 degrees of 
flexion; and he did not complain of any pain on motion.  He 
had no difficulty walking on his toes or heels, and squatting 
was well done.  The diagnosis was status post arthroscopic 
surgery; and it was noted that he most likely underwent the 
removal of a small tear of a meniscus.  X-rays of the right 
knee showed that his bone and joint structures appeared 
intact with no evidence of arthritic changes; there was an 
incomplete fusion of the anterior tibial tubercle; and the 
soft tissues were unremarkable. 

In January 1992, the RO granted service connection for the 
veteran's right knee disorder and assigned a 0 percent 
evaluation.

A May 1994 VA outpatient record shows that the veteran 
complained of severe pain in the right knee for about 1 1/2 
months.  He related he had mild swelling and that his knee 
was painful to the touch.  On examination of the right knee, 
he had lateral tenderness and a negative Drawer sign.  He had 
painful flexion and extension.  The diagnostic impression was 
a right meniscal injury.  It was recommended that he undergo 
an orthopedic follow-up. 

In July 1994, the veteran underwent an examination at the VA 
orthopedic clinic.  He reported he had no giving way of the 
knee until two years ago.  He said he had clicking and 
swelling every day.  On examination of the right knee, he had 
trace effusion.  He had no patellofemoral grinding, and he 
had full range of motion.  He had lateral joint tenderness 
and some guarding.  He had a negative Drawer sign and Lachman 
test.  He had stable lateral and medial ligaments.  X-rays 
reportedly were negative but raised a question of medial 
joint space early degenerative joint disease.  The assessment 
was rule out meniscal tear of the right knee.  A knee 
immobilizer and medication were prescribed. 

In February 1995, the veteran was examined for VA 
compensation purposes.  He related he injured his right knee 
when he fell from a triangle of logs during a training 
maneuver in 1989.  In 1991, he reported, he underwent 
arthroscopic surgery with repair of a torn meniscus.  He now 
complained of pain and swelling of the right knee which was 
intensified by prolonged walking and ambulating on stairs, 
and eased by rest and use of medication.  He reported he was 
forced to avoid all strenuous activity.  On examination of 
the right knee, he had three well-healed arthroscopic 
incisions; otherwise, the right knee was noted as normal in 
appearance and was without deformity.  He had no swelling, 
fluid, heat, or erythema.  He had mild diffuse tenderness.  
He had moderate crepitus on extension.  He had no 
subluxation, contracture, laxity, or instability.  Range of 
motion studies of the right knee showed that his extension 
was 0 degrees and flexion was to 130 degrees.  He could arise 
and stand normally.  His gait was normal.  Heel and toe 
walking were done well; however, he did complain of pain.  He 
refused to hop or squat.  The impression was status post 
arthroscopic surgery of the right knee.

In March 1995, the RO increased the veteran's rating for a 
right knee disorder from 0 to 10 percent. 

In December 1995, the RO received several statements from the 
veteran's friends.  These statements indicate that the 
veteran was having problems with his legs, including pain, 
instability, and difficulty with ambulation. 

During a January 1996 VA compensation examination, the 
veteran reported he had constant right knee pain and swelling 
which was intensified by bad weather and prolonged walking 
and eased by heat and medication.  It was noted he was 
wearing a right knee brace.  On examination of the knees, 
such were normal in appearance and without deformity.  He had 
no swelling, fluid, heat, or erythema.  He had moderate 
diffuse tenderness of the right knee.  He had moderate 
crepitus of the right knee on extension.  He had no 
subluxation, contracture, laxity, or instability.  Range of 
motion studies revealed that extension was to 0 degrees and 
flexion was to 130 degrees.  It was noted he could arise and 
stand normally.  He used a cane in his right hand but did not 
require it.  His gait showed a very mild limp to the right.  
His heel and toe walking were done well.  He could hop well 
on the left foot but refused to hop on the right foot.  He 
could squat with mild difficulty.  The impression was status 
post arthroscopic surgery of the right knee.

VA X-ray studies of the knees, performed in January 1996, 
revealed that the bone and joint structures appeared intact, 
with no evidence of arthritic changes or other significant 
abnormalities.  Additionally, there was incomplete fusion of 
the anterior tibial tubercle. 

VA treatment records dated in 1996 and 1997 show that the 
veteran received regular psychiatric treatment.  The records 
do not reflect regular treatment for right knee problems.

In April 1997, the veteran underwent a VA compensation 
examination.  He related he injured his right knee when he 
fell 40 feet from a tower.  He said he sustained a knee 
injury which he described as cartilaginous in nature.  (It 
was noted that it was very difficult to extract a history 
from the veteran as he was slow, disjointed, and vague, when 
asked specific questions.)  As for current complaints, he 
related his right knee ached when he moved.  He also said he 
had some knee popping despite having undergone arthroscopic 
surgery.  He did not describe having localized pain in his 
knee.  On examination, he was able to heel and toe walk but 
he performed such very slowly.  There was no swelling or 
deformity of the right knee; and his range of motion was from 
0 to 135 degrees.  His knee was stable to varus and valgus 
stress.  He had minimal tenderness in the lateral aspect of 
the knee.  The diagnosis was status post lateral knee 
meniscal injury, minimally symptomatic (currently).  

II.  Legal Analysis

The veteran's claim for an increase in a 10 percent rating 
for his service-connected right knee disorder is well 
grounded, meaning plausible.  All relevant facts have been 
properly developed to the extent possible and, therefore, the 
VA's duty to assist the veteran has been satisfied.  38 
U.S.C.A. § 5107(a). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

A 20 percent rating is warranted when there is dislocated 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion into the joint.  38 C.F.R. § 4.71a, Code 5258.  
A symptomatic knee following removal of a semilunar cartilage 
may be rated 10 percent disabling under 38 C.F.R. § 4.71a, 
Code 5259.

Limitation of leg flexion to 60 degrees is rated 0 percent.  
Flexion limited to 45 degrees warrants a 10 percent 
evaluation.  Flexion limited to 30 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Code 5260.

Limitation of leg extension to 5 degrees is rated 0 percent.  
Extension limited to 10 degrees warrants a 10 percent 
evaluation.  Extension limited to 15 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Code 5261.

Slight impairment of the knee, with recurrent subluxation or 
lateral instability, warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate impairment.  38 C.F.R. 
§ 4.71a, Code 5257.

A review of the veteran's service medical records show that 
he apparently injured his right knee in 1989 in a fall.  
Thereafter, he complained of right knee problems, including 
pain and swelling.  In 1991 he underwent arthroscopic surgery 
and he was diagnosed as having a partial thickness tear of 
the lateral meniscus and chondromalacia fissures of the 
lateral femoral condyle.  In December 1991, shortly after his 
active service, the veteran was examined for VA compensation 
purposes.  It was objectively noted he had good stability.  
His range of motion was described as full (0 to 135 degrees), 
and he did not complain of pain on motion.  He had three 
small arthroscopy scars from portals, which were not noted as 
sensitive to touch or pressure.  The diagnosis was status 
post arthroscopic surgery.  

When the veteran was examined by the VA, in February 1995 and 
in January 1996, the objective findings with respect to the 
right knee were essentially the same.  His right knee was 
noted as normal in appearance and without deformity, aside 
from three well-healed arthroscopic incisions.  There was no 
swelling, erythema, subluxation, contracture, laxity, or 
instability.  Range of motion studies of the right knee 
showed that his extension was 0 degrees and flexion was to 
130 degrees.  It was noted he had diffuse tenderness, and 
moderate crepitus on extension.  The impression was status 
post arthroscopic surgery of the right knee.  X-ray studies 
performed in January 1996 showed intact bone and joint 
structures and no evidence of arthritic changes or other 
significant abnormalities.

The most recent VA examination was performed in April 1997.  
During this examination, he related his right knee ached when 
he moved.  He also said he had some knee popping.  On 
examination, he was able to heel and toe walk but he 
performed such very slowly.  There was no swelling or 
deformity of the right knee; and his range of motion was from 
0 to 135 degrees.  His knee was stable to varus and valgus 
stress.  He had minimal tenderness in the lateral aspect of 
the knee.  The diagnosis was status post lateral knee 
meniscal injury, minimally symptomatic.  

The RO has assigned the veteran the maximum available rating 
of 10 percent under Code 5259 for his right knee disorder; 
thus, his claim for a higher rating may not prevail under 
that code.  The evidence fails to demonstrate any current 
dislocation of the semilunar cartilage, with frequent 
episodes of locking, pain, and effusion into the joint; thus, 
a higher rating of 20 percent for the right knee disorder is 
not warranted under Code 5258.

The latest examination shows that the veteran's range of the 
motion of the right knee is 0 to 135 degrees, and there were 
similar findings on the earlier examinations.  The veteran 
has essentially full range of motion of the knee.  (Standard 
motion of the knee is 0 to 140 degrees.  38 C.F.R. § 4.71, 
Plate II.)  If the right knee disorder was strictly rated on 
the basis of limitation of motion, it would be rated zero 
percent under Codes 5260 and 5261.  Even considering the 
effects of pain during use and flare-ups, there is no 
credible evidence that right knee motion would be restricted 
to such an extent that a rating greater than 10 percent would 
be warranted under these codes.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  

With regard to Code 5257 (recurrent subluxation or lateral 
instability), there is no objective evidence which shows even 
slight instability, as required for a 10 percent rating under 
this code.  The recent examinations show a stable knee.  If 
the condition is rated under this code, a 0 percent rating 
would be assigned in accordance with 38 C.F.R. § 4.31. 

Since the preponderance of the evidence is against the 
veteran's claim for a higher rating for a right knee 
disorder, the benefit of the doubt doctrine is not 
applicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for a right knee disorder is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


